 Case 15-30017          Doc 57          Filed 10/05/20 Entered 10/05/20 15:57:43     Desc Main
                                          Document Page 1 of 9

  FILED & JUDGMENT ENTERED
         Steven T. Salata


           October 5 2020


    Clerk, U.S. Bankruptcy Court
   Western District of North Carolina
                                                                       _____________________________
                                                                                 Laura T. Beyer
                                                                         United States Bankruptcy Judge


                            UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION

In re:                        )
                              )
SHARON HERDMAN USERY,         )                         Chapter 13
                              )                         Case No.: 15-30017
                    Debtor.   )
______________________________)

 ORDER DENYING DEBTOR’S MOTION TO DISCLOSE ASSET ACQUISITION AND
                        TO CLAIM EXEMPTION

      THIS MATTER is before the court on the Motion—To Disclose

Asset Acquisition—To Claim Exemption (the “Motion”) filed by the

Debtor on December 2, 2019 and amended on January 27, 2020, the

May 4, 2020 Response of Trustee to Amended Motion of the Debtor to

Disclose Asset Acquisition and to Claim Exemption (the “Trustee’s

Response”), and the Debtor’s May 15, 2020 Memorandum in Support of

Debtor’s Amended Motion to Disclose Asset Acquisition and Claim

Exemption (the “Memorandum”). For the reasons set forth below, the

Motion is denied.

                                               Background

      Prior to filing her petition, the Debtor was injured at her

place of employment and filed a claim for workers’ compensation
    Case 15-30017    Doc 57    Filed 10/05/20 Entered 10/05/20 15:57:43   Desc Main
                                 Document Page 2 of 9

benefits with the North Carolina Industrial Commission. The Debtor

disclosed the workers’ compensation claim on her Schedule C –

Property Claimed as Exempt (Schedule C) that she filed on January

8, 2015 along with her petition. On the Schedule C, the Debtor

claimed an exemption of $100 in the workers’ compensation claim

and listed the value of the property as unknown. On December 2,

2019, in addition to the Motion, the Debtor filed a Motion—For

Authority to Employ Professional—To Disclose Potential Worker’s

Compensation Claim—To Exempt Claim Under NCGS § 97-21 that states

that    the   Debtor     resolved     the   workers’    compensation      claim   on

September 16, 2015 for $200,000. The court entered an Order—

Authorizing         Debtor    to   Employ   Professional—Disclosing        Worker’s

Compensation Claim—Claiming Exemption Under NCGS §97-21 on January

22, 2020.1

        The Motion states that the Debtor used a portion of her

workers’ compensation award to purchase real property and a mobile

home located at 1176 Safeway Drive, Gastonia, North Carolina. The

Motion and the Memorandum request that the court deem the real

property and mobile home exempt because the Debtor purchased them

with funds from her workers’ compensation award and those funds

are exempt under N.C. GEN. STAT. § 97-21. The Trustee’s Response

takes a different position to reach the same result and argues



1
  The January 22, 2020 order allows the Debtor “to exempt her Worker’s
Compensation recovery and award to the extent allowed by the provisions of NCGS
§ 97-21” and does not apply the exemption to any particular property.




                                            2
 Case 15-30017     Doc 57     Filed 10/05/20 Entered 10/05/20 15:57:43   Desc Main
                                Document Page 3 of 9

that 11 U.S.C. § 541(c)(2) operates to exclude the assets from the

Debtor’s estate.

      In order to allow the parties sufficient time to fully brief

the issues raised in the Motion, and due to the effects of COVID-

19, the court conducted multiple hearings on the Motion and

ultimately held a special setting on June 26, 2020.

                                       Analysis

      The court must determine whether the exemption provided for

in N.C. GEN. STAT. § 97-21 extends to property acquired with funds

received on a workers’ compensation claim. North Carolina elected

to   opt   out    of   the   federal    exemptions     provided     in   11   U.S.C.

§ 522(d). See In re Jolly, 567 B.R. 480, 482 (Bankr. M.D.N.C. 2017)

(citing N.C. GEN. STAT § 1C-1601(f)). N.C. GEN. STAT § 1C-1601(f)

states that “[t]he exemptions provided in The Bankruptcy Code, 11

U.S.C. § 522(d), are not applicable to residents of this State.

The exemptions provided by this Article and by other statutory or

common law of this State shall apply for the purposes of The

Bankruptcy Code, 11 U.S.C. § 522(b).” § 1C-1601(f) (emphasis

added).

      North      Carolina’s     exemption     statutes   are   to   be   construed

liberally and in favor of allowing the exemption. See Elmwood v.

Elmwood, 295 N.C. 168, 185, 244 S.E.2d 668, 678 (1978) (citing

Goodwin v. Claytor, 137 N.C. 224, 236, 49 S.E. 173, 177 (1904)).

When addressing North Carolina law, the Supreme Court of North




                                          3
 Case 15-30017    Doc 57   Filed 10/05/20 Entered 10/05/20 15:57:43   Desc Main
                             Document Page 4 of 9

Carolina has explained “[w]here the language of a statute is clear

and unambiguous, there is no room for judicial construction and

the courts must construe the statute using its plain meaning.”

Burgess v. Your House of Raleigh, Inc., 326 N.C. 205, 209, 388

S.E.2d 134, 136 (1990) (citing State ex rel. Utils. Comm’n. v.

Edmisten, 291 N.C. 451, 465, 232 S.E.2d 184, 192 (1977)).

     Section 97-21 provides “[n]o claim for compensation under

this Article shall be assignable, and all compensation and claims

therefor shall be exempt from all claims of creditors and from

taxes.” The Debtor concedes the statute does not explicitly extend

an exemption to property purchased with workers’ compensation

proceeds. Rather, the Debtor argues the intent of the statute would

be thwarted if a debtor loses the exemption the moment she uses

her workers’ compensation award to purchase other property. If the

after-acquired property is not exempt, according to the Debtor,

debtors cannot use the funds for the purpose they were awarded and

also retain the exemption.

     The applicable language of N.C. GEN. STAT § 97-21 simply states

that claims for workers’ compensation as well as the compensation

itself   are     exempt    from   creditors.    This   language       is   clear,

unambiguous, and only encompasses compensation. The statute does

not, either explicitly or implicitly, extend the exemption to

property acquired with exempt funds. Tellingly, the Debtor failed

to offer any case law supporting her argument that the exemption




                                       4
    Case 15-30017     Doc 57   Filed 10/05/20 Entered 10/05/20 15:57:43   Desc Main
                                 Document Page 5 of 9

should extend to property purchased with funds exempt under N.C.

GEN. STAT. § 97-21.2

        When    the     language     of    the    statute     is   not    open    to

interpretation, this court’s task is simple: apply the plain

language. Here, the Debtor claimed an exemption in real property

and a mobile home purchased with her workers’ compensation award.

However, § 97-21 limits the exemption to compensation and claims

for compensation and does not extend the exemption to property

acquired with the proceeds of a workers’ compensation award. The

claimed exemption, therefore, exceeds the scope of the exemption

established by the plain language of N.C. Gen. Stat § 97-21.3

        The court notes that the North Carolina General Assembly

extended       certain     exemptions      to    property   acquired      with   and

traceable to exempt funds. See § 1C-1601(d). The General Assembly

was therefore aware of the traceability concept and elected not to

include a such a provision in § 97-21. The court cannot contravene

the language of the statute and conclude that property acquired


2
  While the court did not locate any North Carolina cases addressing the
extension of § 97-21 to after-acquired property, the court notes that the
Supreme Court of North Carolina, when interpreting a similar statute, the New
York Workmen’s Compensation Act, stated that “[a]ny exemption to which the
defendant might be entitled under the laws of the State of New York, or to which
he is entitled under the laws of this state, extends only to the money received
in compensation for his injuries. When he elects to part with the money the
exemption ceases. It neither follows the money into the hands of the person to
whom it is paid, nor attaches to the newly acquired property.” Merchs. Bank v.
Weaver, 213 N.C. 767, 767, 197 S.E. 551, 553 (1938) (emphasis added).
3
  “[W]orker’s compensation benefits derive solely from legislative enactments.
Those enactments create new rights; only if rights and benefits are specifically
conferred by the worker’s compensation act can it be said that they exist.”
Higgins v. Simmons, 324 N.C. 100, 104, 376 S.E.2d 449, 452 (1989) (alteration
in original) (quoting State v. Lab. & Indus. Rev. Comm’n, 136 Wis.2d 281, 286
401 N.W.2d 585, 588 (1987)).




                                           5
 Case 15-30017       Doc 57   Filed 10/05/20 Entered 10/05/20 15:57:43       Desc Main
                                Document Page 6 of 9

with exempt funds under § 97-21 is exempt when, unlike other

exemption     statutes,       §   97-21    does    not   include   a   traceability

provision. See In re Latell, No. 19-10238, slip. op. at 7-8 (Bankr.

W.D.N.C. Nov. 26, 2019) (declining to extend North Carolina’s

personal injury settlement exemption to property acquired with

personal injury settlement funds because the statute does not

include a traceability provision).

       The Chapter 13 Trustee offered a different analysis in support

of the Debtor’s claimed exemption. The Trustee argues that the

anti-alienation provision of N.C. GEN. STAT. § 97-21 creates a trust

that   held    the    proceeds     the     Debtor    received   on     her    workers’

compensation claim, and, pursuant to 11 U.S.C. § 541(c)(2), those

proceeds never entered the Debtor’s estate.

       Section 541(c)(2)          states    that     “[a]   restriction        on    the

transfer of a beneficial interest of the debtor in a trust that is

enforceable under applicable nonbankruptcy law is enforceable in

a case under this title.” Accordingly, the Trustee’s argument fails

if the Debtor never possessed a beneficial interest in a trust

enforceable under applicable nonbankruptcy law.

       The Trustee cites Cross v. Cap. Transaction Grp., Inc., 191

N.C. App. 115, 661 S.E.2d 778 (2008), for the proposition that

§ 97-21,      via    its   anti-alienation         provision,   created       a     trust

containing the proceeds of the Debtor’s workers’ compensation

award. The Trustee’s reliance is misplaced. Cross does not provide




                                            6
 Case 15-30017   Doc 57   Filed 10/05/20 Entered 10/05/20 15:57:43   Desc Main
                            Document Page 7 of 9

that the anti-alienation provision of § 97-21 creates a trust

containing the claimant’s workers’ compensation proceeds. Rather,

the relevant holding in Cross is that the plain language of § 97-

21 precludes workers’ compensation claimants from assigning the

proceeds of their claims. 191 N.C. App. at 121, 661 S.E.2d at 782.

Cross simply does not offer a legal basis for this court to

conclude the Debtor held a beneficial interest in a trust within

the meaning of § 541(c)(2).

     The Trustee then analogized the anti-alienation provision in

§ 97-21 to the anti-alienation provision in the Employee Retirement

Income Security Act of 1974 (“ERISA”), which was at issue in

Patterson v. Shumate, 504 U.S. 753 (1992). In Patterson, the

Supreme Court held that a Chapter 7 debtor’s interest in his

employer’s ERISA-qualified pension plan was not property of the

debtor’s bankruptcy estate. 504 U.S. at 759-60. The Supreme Court

reasoned that, because the pension plan was a qualified trust

within the meaning of 26 U.S.C. § 206(d)(1) of ERISA and 26 U.S.C.

§ 401(a)(13), and the pension plan contained an anti-alienation

provision, § 541(c)(2) excluded the debtor’s interest from his

estate. Id. at 759-60. This analogy is unpersuasive because, as

previously noted, the Debtor here, unlike the debtor in Patterson,

never held a beneficial interest in a trust comprised of her

workers’ compensation award. Therefore, the Trustee’s argument

fails, and § 541(c)(2) is inapplicable in determining if the




                                      7
 Case 15-30017   Doc 57       Filed 10/05/20 Entered 10/05/20 15:57:43   Desc Main
                                Document Page 8 of 9

claimed exemption is proper.

     Finally, the positions the Debtor and Trustee offered create

evidentiary problems making those positions untenable. Debtor’s

counsel argued that the workers’ compensation exemption extends to

any property the Debtor owns, regardless of how many transfers, so

long as the property is traceable to the workers’ compensation

award and the property was held for the purposes envisioned by

§ 97-21. The Trustee goes even further and argued that the workers’

compensation exemption extends indefinitely to any property the

debtor can trace to the workers’ compensation award. Taken to their

logical conclusion, these arguments would allow for a seemingly

perpetual exemption in whatever property a debtor traces to her

workers’ compensation award. They are neither supported by the

clear language of § 97-21 nor practicable given the evidentiary

hurdles courts would face in attempting to trace exempt funds

through unlimited property conversions.

                                     Conclusion

     The plain language of N.C. GEN. STAT. § 97-21 does not extend

an exemption to property the Debtor purchased with her workers’

compensation proceeds, and neither the Debtor nor the Trustee cited

case law supporting the Debtor’s entitlement to the exemption.

“Indeed,   it     is      a      ‘fundamental      principle      of     statutory

interpretation, . . . that we “presume that a legislature says in

a statute what it means and means in a statute what it says there.




                                          8
 Case 15-30017   Doc 57    Filed 10/05/20 Entered 10/05/20 15:57:43   Desc Main
                             Document Page 9 of 9

When the words of a statute are unambiguous, then, this first canon

is also the last: judicial inquiry is complete.” ‘ ” Juber v.

Conklin (In re Conklin), No. 3:19-CV-00091-KDB, 2020 WL 1672786,

at *4 (W.D.N.C. Apr. 6, 2020) (quoting Tankersley v. Almand, 837

F.3d 390, 395 (4th Cir. 2016)).

     THEREFORE,      the      Debtor’s      Motion—To       Disclose      Asset

Acquisition—To Claim Exemption is DENIED.

     SO ORDERED.
This Order has been signed                      United States Bankruptcy Court
electronically. The Judge’s
signature and Court’s seal
appear at the top of the Order.




                                       9
